NO. 07-08-0464-CV

                                   IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                            AT AMARILLO

                                                PANEL C

                                           MARCH 13, 2009

                              ______________________________


               IN THE INTEREST OF T.J.P. AND E.A.P., MINOR CHILDREN

                            _________________________________

                FROM THE 223RD DISTRICT COURT OF GRAY COUNTY;

                      NO. 34,886; HONORABLE LEE WATERS, JUDGE

                             _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                     MEMORANDUM OPINION


        Appellant, Amanda M. Perkins, filed a pro se notice of appeal challenging the trial

court’s possession order appointing her and Appellee, James C. Palmitier, joint managing

conservators of their minor children.1 Both the clerk’s record and reporter’s record have

been filed. Appellant’s brief was due to be filed on February 5, 2009, but has yet to be

filed. By letter dated February 13, 2009, Perkins was notified of the defect and directed


        1
          Although Perkins was represented by counsel in the proceedings resulting in the court’s order, her
notice of appeal was filed pro se.
to file the brief on or before February 23, 2009, noting that failure to comply might result

in dismissal of the appeal pursuant to applicable rules of appellate procedure. See Tex.

R. App. P. 38.8(a)(1) and 42.3(b) and (c). Perkins was further notified that the untimely

filing of the brief would require an accompanying motion for extension of time. Tex. R.

App. P. 38.6. Perkins did not respond to this Court’s notice. Neither was the brief nor a

motion for extension of time filed.


       Consequently, we dismiss this appeal for want of prosecution and failure to comply

with an order of this Court.



                                                 Patrick A. Pirtle
                                                     Justice




                                             2